Citation Nr: 1143169	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2005 to November 2006.    

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, denied service connection for a right ankle disability.  

This case was initially before the Board in November 2009, at which time the Board denied a claim for entitlement to an initial compensable disability rating for service-connected staphylococcus infection of the skin, and remanded issues of service connection for a right ankle disorder and entitlement to an initial compensable disability rating for service-connected status post right hip fracture for further evidentiary development.  This case was again before the Board in July 2011, at which time the Board denied the claim for entitlement to an initial compensable disability rating for service-connected status post right hip fracture and remanded the issue currently on appeal.  The case has now returned to the Board and is again ready for appellate action.

In May 2009, the Veteran was scheduled to testify before a Veterans Law Judge at a videoconference hearing, but she failed to appear for the hearing. 

As mentioned in the Board's last decision, in an August 2010 statement, the Veteran filed a claim for service connection for a back disorder as secondary to her service-connected right hip disorder and a claim for an increased rating for her service-connected staphylococcus infection of the skin.  The issues of service connection for a back disorder as secondary to service-connected right hip disorder and entitlement an increased rating for service-connected staphylococcus infection of the skin have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is medical evidence of a right ankle disorder.

2.  There is evidence of a right ankle injury during service that resolved with treatment.

3.  There is probative evidence against a link between the Veteran's current right ankle disorder and her military service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A.
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, the January 2007 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the January 2007 VCAA notice letter prior to the May 2007 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and private treatment records as identified and authorized by the Veteran.  VA treatment records also have been associated with the claims file.  The Veteran also has provided additional private treatment records.  Further, the Veteran was afforded, but failed to avail herself of, an opportunity to provide testimony in support of her claim in May 2009.  Additionally, the VA has provided the Veteran with VA examinations in connection with her claim.  The Veteran also has submitted numerous statements in support of her claim.  There is no indication that any additional evidence remains outstanding.  Thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 and July 2011 remands.  Specifically, in the November 2009 remand, the RO was instructed to request from the Veteran information concerning any VA and private treatment she received for her right ankle, and to obtain any such treatment records identified by the Veteran.  The RO also was to schedule for the Veteran a VA examination to determine the nature and etiology of any current right ankle disorder.  In this regard, the Board finds that the RO has complied with the Board's November 2009 remand directives to the extent possible.  The RO sent the Veteran requests for medical treatment records in February 2010, April 2010, and May 2010.  The Veteran provided VA Forms 21-4142, and the RO obtained all identified and authorized private treatment records.  The Veteran also was provided a VA examination in December 2010.

In the July 2011 remand, the RO was directed to request from the December 2010 VA examiner an addendum to her previous examination report regarding a nexus between the Veteran's alleged right ankle disorder and her military service.  The Board finds that the RO has complied with these instructions to the extent possible.  In August 2011, the Veteran was provided another VA examination of her right ankle, and the August 2011 VA examiner provided a medical nexus opinion concerning the right ankle.  The Board finds that the August 2011 VA examination report substantially complies with the July 2011 Board remand as it responded to the Board's queries.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran maintains that she currently has a right ankle disorder that was incurred in service.  Specifically, she asserts that she sustained a stress fracture in her right ankle during service.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination report dated in August 2011 reveals a diagnosis of status post stress fracture, right ankle, resolved.  Post-service medical treatment records also reveal physical therapy for the right ankle.  Thus, there is sufficient evidence of a current diagnosis of a right ankle disorder.  Consequently, the determinative issue is whether the Veteran's right ankle disorder is somehow attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

A review of the Veteran's STRs reveals several complaints of right ankle pain after she twisted it in February 2006.  She walked in without crutches, and examination showed full range of motion of the right ankle and intact reflexes.  The diagnostic impression was tendonitis.  In June 2006, the Veteran was again treated for right ankle pain.  In April 2006, she was placed on temporary profile for a stress fracture.  However, her separation examination dated in August 2006 noted normal lower extremities.  It did note a stress fracture in the right ankle in February 2006.

Post-service, the Veteran was provided a VA examination in February 2007, at which time she reported no specific injury to the right ankle.  She reported that she was required to do a large amount of running during basic training, when she noticed pain in her right ankle while running.  According to the Veteran, she sought medical treatment several times, and a bone scan in January 2006 revealed a stress fracture in the right ankle.  She complained of aching and daily, continuous swelling in the right ankle.  Examination revealed no pain to palpation and full range of motion.  No swelling was detected.  The Veteran was not provided an X-ray of her right ankle due to pregnancy.  The diagnosis was status post stress fracture of the right ankle.

Private treatment records dated in July 2007 show continued complaints of right ankle pain and constant edema.  Examination showed tenderness to palpation in the ligaments and pain with hyperflexion, inversion, and eversion.  The assessment was chronic right ankle pain.

Private treatment records dated in April 2008 reveal an evaluation of right hip pain and right ankle pain for workman's compensation.  The Veteran worked for the Gulfport police department at the time.  She reported previous fractures in the right hip and right ankle, and indicated that she had been participating in the police academy, which had caused some increased pain.  Examination showed no overlying swelling, effusion, erythemia, increased skin temperature, or rash.  The stance of the feet and ankles was normal.  There was no obvious foot deformity.  The feet and ankles had full range of motion without pain.  There was no tenderness to palpation.  Neurovascular status was intact.  The assessment was ankle joint pain.  A follow-up visit in the same month showed complaints of chronic right ankle pain and increased right ankle pain.  Examination results were similar to that during the earlier visit.  The assessment was right ankle sprain strain.  The Veteran underwent physical therapy from May 2008 to June 2008 for right ankle sprain.  See private treatment records from Absolute Physical Therapy.

In December 2010, the Veteran was provided another VA examination.  The Veteran reported pain with prolonged standing, which was required in her occupation as a teacher.  She reported current symptoms of daily pain, more pronounced in the morning and episodic during the day.  She also complained of stiffness, swelling, weakness, and instability in the right ankle.  She used no assistive device.  It had no effect on her activities of daily living.  She reported flare-ups at the end of the day.  She had not seen a healthcare provider for her right ankle in over three years.  The VA examiner noted that the Veteran had filed a workman's compensation claim with the Gulfport police department regarding her right ankle and right hip.  The Veteran reported that she had injured them in vigorous training during the first week at the police academy.  She was referred to an orthopedist, who reported a bone scan of April 2008 as normal.  She subsequently underwent physical therapy.  Examination revealed poor effort on inversion and eversion strength to gravity and resistance, but was overall within normal limits.  There was suboptimal effort with range of motion testing.  There was no edema, erythema, warmth, crepitus, or tenderness.  There was no pain with movement.  There was no limitation of movement with repetition.  No deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability, or abnormal weight-bearing was found.  An X-ray of the right ankle was normal.  The diagnosis was status post right ankle strain, resolved, with no functional limitations.

In August 2011, the December 2010 VA examiner provided an addendum medical nexus opinion.  The VA examiner reviewed the Veteran's STRs showing treatment for the right ankle in February 2006, a bone scan of March 2006 that showed a stress fracture, and a normal separation examination, with a notation of a healing stress fracture in the right ankle.  The examiner also noted post-service treatment records showing complaints of right ankle pain, but with examination results of a normal right ankle, and complaints of right ankle pain after training at the police academy.  The VA examiner noted that the Veteran's right ankle had been found to be normal on examinations following service, with no stress fracture.  He indicated that stress fractures often develop from overuse, but once healed, are pain-free.  He also noted that, post-service, the Veteran sprained/strained her ankle with running for the police academy.  Therefore, the VA examiner opined that the current diagnosis of status post right ankle strain is less likely as not related to military service or in-service treatment.

In this regard, the Board finds that service connection for a right ankle disorder is not warranted.  While there is medical evidence of in-service treatment for a right ankle stress fracture, there is no evidence of any residual from this in-service injury.  More significantly, the Veteran reported a post-service intercurrent right ankle injury due to training at the police academy.  The August 2011 VA examiner additionally observed that the Veteran's right ankle currently shows no stress fracture, and opined that the Veteran's current status post right ankle strain is not due to her in-service right ankle stress fracture because a stress fracture is pain-free once resolved.  The Board finds that the above evidence is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that she has experienced symptomatology of a right ankle disorder over time and received treatment for such disorder, she is not competent to render an opinion as to the medical etiology of her current right ankle disorder, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


